DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein moving the substrate includes depositing the thin film…”.  This recitation is unclear how the moving of the substrate is to include deposition.  In order to avoid clarity issues Examiner suggests adding a step of actual depositing associated in addition to the current separating/distributing step, which mentions depositing, but does not appear to require the same.  Since Applicant’s intent does appear to be to claim  actual deposition of a thin film at this point in examination, Examiner suggests the following claim language.  In order to expedite examination, Examiner has using the following language as an interpretation of Applicant’s claimed invention that clarifies the relationships between moving the substrate, distributing spatially separated process gas and 
Claim 1:  A substrate processing method comprising:  
loading at least one substrate on a substrate supporter provided inside a process space of a process chamber;
moving the substrate by driving the substrate supporter; 
spatially separating and distributing process gas and surface treatment gas on the moving substrate; and 
depositing a thin film on the substrate with the distributed process gas;
	wherein…”
With respect to claim 8, it is unclear between which areas purge gas is supplied.  For example, does/can purge gas be supplied between source gas and reactant gas, as set forth in claim 1?  In order to expedite examination, Examiner has assumed that supply between any of the recited areas is sufficient.  Clarification and/or correction is requested.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5, 7-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Pub. No. 2009/0098276 to Burrows et al.
In association with Figs. 1-6B, Burrows et al. disclose a substrate processing method, comprising:   
loading at least one substrate (140) on a substrate supporter (114) provided inside a process space (108) of a process chamber (102);
moving the substrate by driving the substrate supporter (see, e.g., para. 31); 
spatially separating and distributing process gas and surface treatment gas (by using showerhead 104 with a plurality of distribution areas 150 and conduits 148 across the area thereof; 142 and 143 for process gases and 148 for surface treatment gas) on the moving substrate; and 
depositing a thin film on the substrate with the distributed process gas (see, e.g., paras. 40-54);
wherein the process gas contains source gas (e.g. first precursor gas, 154) and reactant gas (e.g. second precursor gas 155) to form the thin film, 
wherein distributing the source gas and the reactant gas on the moving substrate includes distributing the source gas and the reactant gas to a first gas distribution area (150 and area thereunder towards substrate) to deposit the thin film, and
wherein distributing the source gas and the reacting gas to the first gas distribution area includes distributing the source gas to the first gas distribution area through a first gas distribution space (142), and distributing the reactant gas to the first gas distribution area through a second gas distribution space (143) which is spatially separated from the first gas distribution space,
wherein distributing the source gas to the first gas distribution area through the first gas distribution space includes increasing a distribution pressure of the source gas using a gas distribution pattern member (bottom surface of 142 with holes 156) covers a lower side of the first gas distribution space which is positioned adjacent to the second gas distribution space,
wherein the thin film is deposited on the substrate in the first gas distribution area through a chemical vapor deposition (CVD) process by a mutual reaction between the source gas distributed in the first gas distribution area through the first gas distribution space and the 
With respect to claim 2, the surface treatment gas may be locally distributed on the substrate supporter every cycle or every plural cycles with respect to one cycle for one rotation of the substrate supporter.  Note:  since the disclosure teaches that the surface treatment gas is used, it is considered to meet the claim language, since the claim language as broadly written includes any timing of use of the surface treatment gas, which notably may be a precursor gas.  
With respect to claims 3 and 7, in Bower et al., a surface treatment gas and a process gas may be activated by plasma, and is then distributed, via 126.  Additionally, at least any one kind of a source gas and a reactant gas is activated by plasma, and then is distributed.  See, e.g., para. 37.
With respect to claim 4, the process gas and the surface treatment gas are distributed on different areas which are spatially separated and are defined on the substrate supporter (see above description).
With respect to claims 5 and 10, the surface treatment gas is selected from any one kind among hydrogen gas, nitrogen gas, gas obtained by mixing hydrogen gas and nitrogen gas, oxygen gas, nitrogen dioxide gas, argon gas, helium gas and ammonia gas.  See, e.g., paras. 34, 43-44, 47-48).
With respect to claims 8, the method may further comprise distributing a purge gas to an area (304) positioned in between each of areas of on which the source gas, the reactant gas and the surface treatment gas are distributed (see, e.g., Fig. 3A and accompanying text).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In order to expedite examination, Applicant is invited to consider further clarifying the cooperating arrangement of the overall apparatus features used to perform the claimed method (e.g., purge gas module defining a quadrant-type configuration wherein each of the quadrants is occupied by a process gas module  (as defined in claim 1) or surface gas module.    Applicant is encouraged to use language consistent with the original disclosure to describe the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARLA A MOORE/Primary Examiner, Art Unit 1716